702 F.2d 92
FIRST FEDERAL SAVINGS & LOAN ASSOCIATION OF DETROIT,Plaintiff-Appellant,v.William David LUSTIG, et al., Defendants-AppelleesFIRST FEDERAL SAVINGS & LOAN ASSOCIATION OF LENAWEE COUNTY,Plaintiff-Appellant,v.Patricia K. FISCHER, et al., Defendants-Appellees.
Nos. 80-1754, 80-1748.
United States Court of Appeals,Sixth Circuit.
Feb. 23, 1983.

1
Roger K. Timm, Joanne R. Lax, Detroit, Mich., for plaintiff-appellant.


2
Harvey A. Koselka, Adrian, Mich., for defendants-appellees in No. 80-1748.


3
Paul A. Longton, Wyandotte, Mich., for defendants-appellees in No. 80-1754.


4
Before WEICK and BROWN, Senior Circuit Judges, and PORTER, Senior District Judge.*

ORDER DENYING PETITION TO REHEAR

5
On receipt and consideration of a petition for rehearing and suggestion for rehearing en banc in the above styled cases;  and


6
No judge in active service in this court having moved for rehearing en banc and the motion therefore having been referred to the panel which heard the case;  and


7
The panel having noted nothing of substance in said motion for rehearing which had not been carefully considered before issuance of the court's opinion.


8
Now, therefore, it is ORDERED that the motion for rehearing be and the same is hereby denied.


9
Judge Weick dissents from this order denying the petition to rehear and would grant the petition for the reasons set out in his dissent from the per curiam opinion entered in this case.  687 F.2d 143 (6th Cir.1982).



*
 The Honorable David S. Porter, Senior United States District Judge for the Southern District of Ohio, sitting by designation